Exhibit21.1 BRIDGFORD FOODS CORPORATION SUBSIDIARIES OF REGISTRANT Name of Subsidiary StateinwhichIncorporated Bridgford Marketing Company California Bridgford Meat Company California Bridgford Food Processing Corporation California Bridgford Food Processing of Texas, L.P.** Texas A.S.I. Corporation California Bridgford Distributing Company of Delaware (inactive) Delaware American Ham Processors,Inc.* Delaware Bert Packing Company (inactive) Illinois Moriarty Meat Company Illinois * - No shares have been issued. ** - Limited Partnership.
